Title: From Alexander Hamilton to Baron von Steuben, [March–April 1778]
From: Hamilton, Alexander
To: Steuben, Baron von


[Valley Forge, March–April, 1778]
Voila votre reponse mon Cher Baron!
Par le camp De Bound Brook, Je suppose que vous voulez dire le Camp de Middle Brook, lequel est tres pres de Bound Brook, et nous n’avons point eu de camp la. C’est une position infiniment avantageuse a tous egards, situé sur une montagne fort escarpé, les approaches en front et par les flancs extremement difficile, couvert de bois &c. Le retraite en est bien facile &c.
Nous n’avons point de vaisseau a Burlington; mais nous avons des batteaux a Coryels ferry. Je ne scais pas le nombre, mais il y en a assez pour transporter notre armé a travers du Delaware, dans tres peu de tems.

Le terrein entre Trenton &c. n’est pas beaucoup coupé par des bois; les chemins sont bons; il y a, si je me souviens bien, deux ou trois petits creeks.
Je crois voir le raison de ces questions. Vous voulez faire faire a l’armee un mouvement dans les Jerseys. C’est une chose beaucoup as desirer, si nous avions assez de waggons pour transporter non seulement l’armee, mais nos malades, magazins &c.; mais nous n’avons pas assez pour cela.
